— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent which denied petitioner’s applications'for accidental and ordinary disability retirement benefits. Petitioner was employed as a therapy aide at Central Islip Psychiatric Center when, on June 18,1976, she was allegedly involved in an accident at work which resulted in her being permanently disabled. Her subsequent applications for accidental and ordinary disability retirement benefits under sections 62 and 63 of the Retirement and Social Security Law *681were denied by the Comptroller, however, and the instant proceeding ensued. The Comptroller’s determination must be confirmed. An examination of the record in this proceeding reveals a conflict between the testimony of petitioner’s physician and the testimony of the physician who examined petitioner for the retirement system. Under these circumstances, the Comptroller could properly credit the testimony and reports of the retirement system’s physician to the effect that petitioner was not disabled and could, without harm, perform her employment duties as a therapy aide. Accordingly, substantial evidence supports the determination denying accidental and ordinary disability retirement benefits to petitioner, and it should be confirmed (see Matter of Marin v New York State Employees’ Retirement System, 84 AD2d 896). Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.